  Case 2:17-cv-04196-GEKP Document 114-1 Filed 09/27/19 Page 1 of 12



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
SHAURN THOMAS,                                       :
                              Plaintiff,             :
                                                     :              Civil Action
                      v.                             :              No. 17-4196
                                                     :
CITY OF PHILADELPHIA, et al.,                        :
                    Defendants.                      :



                           LIST OF MONELL WITNESSES

James Dennis Witnesses

James Dennis killed Chedell Williams and then pled no contest to murdering her.
Plaintiff’s expert, Dr. McCauley, has opined that the Philadelphia Police Department
committed misconduct in investigating Chedell’s murder. See Docket No. 87 at page 14.
Dr. McCauley also has opined that the investigation was part of a “clear pattern of PPD
investigatory/operational and management misconduct.” Id. at page 17. There is no
evidence that Detectives Devlin and Worrell were involved in this investigation, so
Plaintiff’s evidence about Mr. Dennis can only be offered for purposes of his Monell
claim against the City. If the Court does not grant the motion to bifurcate, the City will
call the following witnesses:

   1) Zahra Howard. Ms. Howard witnessed James Dennis murder Chedell Williams,
      and continues to maintain that he committed the murder. See Exhibit M,
      Affidavit of Zahra Howard. She will testify as to her interactions with
      Philadelphia police officers during the investigation, and will rebut Plaintiff’s
      contention that officers “coerced statements” during the investigation. See id. at
      page 14.
   2) James Cameron. Mr. Cameron witnessed James Dennis murder Chedell
      Williams, and continues to maintain that he committed the murder. See Exhibit
      N, Affidavit of James Cameron. He will testify as to his interactions with
      Philadelphia police officers during the investigation, and will rebut Plaintiff’s
      contention that officers “coerced statements” during the investigation. See id.
   3) Gerald Robison. Detective Robison interviewed various witnesses during the
      Dennis investigation, including Muhammad Abdul, James Massey, and Stephon
      Veney, witnesses who provided inculpatory information as to Mr. Dennis. He
      will testify as to whether he or any other officer committed misconduct during the
      investigation, as well as whether any other officer pressured him to commit
      misconduct.


                                            1
Case 2:17-cv-04196-GEKP Document 114-1 Filed 09/27/19 Page 2 of 12



4) Bennie Bracey. Detective Bracey interviewed various witnesses during the
    Dennis investigation, including James Cameron and Thomas Bertha, who testified
    at trial that Mr. Dennis murdered Chedell Williams. Detective Bracey will testify
    as to whether he or any other officer committed misconduct during the
    investigation, as well as whether any other officer pressured him to commit
    misconduct.
5) Richard Reinhold. Detective Reinhold interviewed various witnesses during the
    Dennis investigation, including Daniel Burch, a witness who provided inculpatory
    information as to Mr. Dennis. He will testify as to whether he or any other officer
    committed misconduct during the investigation, as well as whether any other
    officer pressured him to commit misconduct.
6) Thomas Perks. Detective Perks interviewed various witnesses during the Dennis
    investigation, including James Leach, who provided inculpatory information as to
    Mr. Dennis. Detective Perks and Detective Frank Jastrzembski interviewed Marc
    Echols, who provided inculpatory information as to Mr. Dennis. Detective Perks
    will testify as to whether he or any other officer committed misconduct during the
    investigation, as well as whether any other officer pressured him to commit
    misconduct.
7) Art Mee. Detective Mee interviewed various witnesses during the Dennis
    investigation, including Alfred Green, who provided inculpatory information as to
    Mr. Dennis. Detective Mee will testify as to whether he or any other officer
    committed misconduct during the investigation, as well as whether any other
    officer pressured him to commit misconduct.
8) Bill Danks. Detective Danks interviewed various witnesses during the Dennis
    investigation, including Zahra Howard, who testified at trial that she saw Mr.
    Dennis murder Chedell Williams. Detective Danks will testify as to whether he
    or any other officer committed misconduct during the investigation, as well as
    whether any other officer pressured him to commit misconduct.
9) James Corbett, Badge No. 9156. Detective Corbett interviewed various witnesses
    during the Dennis investigation, including James Massey, who provided
    inculpatory information as to Mr. Dennis. Detective Corbett will testify as to
    whether he or any other officer committed misconduct during the investigation, as
    well as whether any other officer pressured him to commit misconduct.
10) William Wynn. Detective Wynn oversaw lineups at which Thomas Bertha, James
    Cameron, and Zahra Howard separately and independently identified Mr. Dennis
    as Ms. Williams’s murderer. He will testify as to the contention of Plaintiff’s
    expert that the police officers “coerced statements,” during the investigation, see
    id., as well as whether he committed, witnessed, or was pressured to commit any
    misconduct during the investigation.




                                         2
  Case 2:17-cv-04196-GEKP Document 114-1 Filed 09/27/19 Page 3 of 12



Andrew Swainson Witnesses

Andrew Swainson killed Stanley Opher in 1988 and remains convicted of murdering Mr.
Opher. Plaintiff’s expert has opined that the Philadelphia Police Department committed
misconduct in investigating Mr. Opher’s murder. See Docket No. 87 at page 16. Dr.
McCauley also has opined that the investigation was part of a “clear pattern of PPD
investigatory/operational and management misconduct.” Id. at page 17. There is no
evidence that Detectives Devlin and Worrell were involved in this investigation, so
Plaintiff’s evidence about Mr. Swainson can only be offered for purposes of his Monell
claim against the City. If the Court does not grant the motion to bifurcate, the City will
call the following witnesses:

   11) Jacqueline Morsell. Ms. Morsell testified against Mr. Swainson, stating that he
       collected drug money from Mr. Opher, told her that the murder “wasn’t supposed
       to happen like that,” and pressured her to not testify. She also linked Mr.
       Swainson to a shotgun found near the murder scene. She will testify as to her
       interactions with Philadelphia police officers during the investigation, and will
       rebut Plaintiff’s contention that officers “fabricated evidence against Mr.
       Swainson,” as well as the (false) contention of Plaintiff’s expert that Paul Presley
       was the only witness who linked Mr. Swainson to the murder. See id. at page 16;
       Exhibit O, Affidavit of Jacqueline Morsell.
   12) John Peterson. Detective Peterson interviewed Paul Presley, who testified at trial
       that Mr. Swianson committed the murder. Detective Peterson will testify as to
       whether he or any other officer committed misconduct during the investigation, as
       well as whether any other officer pressured him to commit misconduct.
   13) James Alexander, Badge No. 9147. Detective Alexander interrogated Mr.
       Swainson. He will testify as to whether he or any other officer committed
       misconduct during the investigation, as well as whether any other officer
       pressured him to commit misconduct.
   14) Arthur Durrant, Badge No. 415. Lieutenant Durrant interviewed Edrick Hume,
       who provided inculpatory information as to Mr. Swainson. Lieutenant Durrant
       will testify as to whether he or any other officer committed misconduct during the
       investigation, as well as whether any other officer pressured him to commit
       misconduct.
   15) Joseph D. Fischer, Badge No. 9205. Detective Fischer interviewed Crystal
       Justice, who provided inculpatory information as to Mr. Swainson. Detective
       Fischer will testify as to whether he or any other officer committed misconduct
       during the investigation, as well as whether any other officer pressured him to
       commit misconduct.




                                            3
  Case 2:17-cv-04196-GEKP Document 114-1 Filed 09/27/19 Page 4 of 12



Percy St. George Witnesses

Percy St. George is a convicted kidnapper who was investigated for murdering Japelle
McCray. Plaintiff’s expert has opined that the Philadelphia Police Department
committed misconduct in investigating Mr. St. George. See Docket No. 87 at pages 14-
15. Dr. McCauley also has opined that the investigation was part of a “clear pattern of
PPD investigatory/operational and management misconduct.” Id. at page 17. There is no
evidence that Detectives Devlin and Worrell were involved in this investigation, so
Plaintiff’s evidence about Mr. St. George can only be offered for purposes of his Monell
claim against the City. If the Court does not grant the motion to bifurcate, the City will
call the following witnesses:

   16) Timothy McCairns, Badge No. 8009. Detective McCairns interviewed Melvin
       McCray, who provided inculpatory information as to Mr. St. George. Plaintiff’s
       expert has stated that detectives “coerced false statements” against Mr. St.
       George, and Detective McCairns will rebut this testimony. See id. at page 14.
       Detective McCairns will testify as to whether he or any other officer committed
       misconduct during the investigation, as well as whether any other officer
       pressured him to commit misconduct.
   17) Detective Ken Brown, Badge No. 8010. Detective Brown interviewed David
       Glenn, who provided inculpatory information as to Mr. St. George. Plaintiff’s
       expert has stated that detectives “coerced false statements” against Mr. St.
       George, and Detective Brown will rebut this testimony. See id. at page 14.
       Detective Brown will testify as to whether he or any other officer committed
       misconduct during the investigation, as well as whether any other officer
       pressured him to commit misconduct.

Additionally, Detective Mee, listed above with respect to the Dennis investigation, will
also have to testify about this investigation if the Court declines to bifurcate the Monell
claim, because Detective Mee took a separate statement from Melvin McCray that
inculpated Mr. St. George.




                                              4
  Case 2:17-cv-04196-GEKP Document 114-1 Filed 09/27/19 Page 5 of 12



Internal Affairs Witness

   18) If the Court denies bifurcation, the City of Philadelphia will call a witness who
       can testify as to the number and types of Internal Affairs complaints that were
       filed against Detectives Devlin and Worrell. Since such testimony is only
       relevant to Plaintiff’s claim that the City failed to supervise and discipline its
       detectives, the City would only elicit it if the Monell claim is tried together with
       the underlying claim.




                                             5
  Case 2:17-cv-04196-GEKP Document 114-1 Filed 09/27/19 Page 6 of 12



Jack Combs Witnesses

Jack Combs killed Roy Sheppard in February 1990 and remains convicted of murdering
Mr. Sheppard (and of committing a separate murder). Although Detective Devlin was
involved in the murder investigation, there is no evidence that he ever interviewed Mr.
Combs. Plaintiff thus cannot use the Combs case as Rule 404(b) evidence of Detective
Devlin’s alleged “modus operandi” regarding confessions, and the Defendants will file a
motion in limine to preclude him from calling any civilians involved in the Combs case
as Rule 404(b) witness.

However, Plaintiff’s expert has opined that the Philadelphia Police Department
committed misconduct in investigating Mr. Sheppard’s murder. See Docket No. 17 at
page 17. Dr. McCauley also has opined that the investigation was part of a “clear pattern
of PPD investigatory/operational and management misconduct.” Id. Therefore, unless
the Court grants the pending motion to bifurcate, the City will have to call the following
witnesses:

   19) Patricia Brennan. Detective Brennan interviewed Quiana Mosley, who identified
       Combs as Sheppard’s murderer. Detective Brennan will testify as to whether she
       or any other officer committed misconduct during the investigation, as well as
       whether any other officer pressured her to commit misconduct.
   20) James Ferguson. Lieutenant Ferguson spoke with Robert Berrien, who identified
       Combs as the murderer. Lieutenant Ferguson will testify as to whether he or any
       other officer committed misconduct during the investigation, as well as whether
       any other officer pressured him to commit misconduct.
   21) David Clark. Detective Clark interviewed Aitya Nelson and Robert Berrien, both
       of whom identified Combs as the murderer. Detective Clark will testify as to
       whether he or any other officer committed misconduct during the investigation, as
       well as whether any other officer pressured him to commit misconduct.

Additionally, Joe LeBar, who may testify in the underlying case, will have to provide
additional testimony if the Court declines bifurcation, because Ms. Nelson told him that
Mr. Combs committed the murder.




                                            6
  Case 2:17-cv-04196-GEKP Document 114-1 Filed 09/27/19 Page 7 of 12



Carlos Hernandez Witnesses

Carlos Hernandez killed Jose Figueroa and remains convicted of murdering Mr.
Figueroa. Mr. Hernandez confessed to Detectives Devlin and Worrell, but Plaintiff
cannot call him as a Rule 404(b) witness as to the Detectives’ supposed “modus
operandi” of obtaining confessions for multiple reasons, including that: (i) Mr.
Hernandez is dead; and (ii) issue preclusion bars such a gambit, since a state court
previously decided that Mr. Hernandez’s confession was “freely and voluntarily given.”
See Exhibit C, Motion to Suppress Decision, at page 4; see also Exhibit A, August 8,
1991, Motion to Suppress Testimony; Exhibit B, August 12, 1991, Motion to Suppress
Testimony. Moreover, since there is no evidence that the Detectives interrogated anyone
else involved in the Hernandez case, the Defendants will file a motion in limine barring
Plaintiff from calling anyone related to the case – including Ed Williams – as Rule 404(b)
witnesses.

However, Plaintiff’s expert has opined that the Philadelphia Police Department
committed misconduct in investigating Mr. Figueroa’s murder. See Docket No. 87 at
pages 16-17. Dr. McCauley also has opined that the investigation was part of a “clear
pattern of PPD investigatory/operational and management misconduct.” Id. at page 17.
Therefore, unless the Court grants the pending motion to bifurcate, the City will have to
call the following witness.

   22) John Rechner. Detective Rechner interviewed Juan Sanchez, who provided
       inculpatory information as to Mr. Hernandez. Detective Rechner will testify as to
       whether he or any other officer committed misconduct during the investigation, as
       well as whether any other officer pressured him to commit misconduct.




                                            7
  Case 2:17-cv-04196-GEKP Document 114-1 Filed 09/27/19 Page 8 of 12



Willie Veasy Witnesses

Willie Veasy killed John Lewis in 1992 and remains convicted of murdering Mr. Lewis.
Mr. Veasy confessed to Detectives Devlin and Worrell, but Plaintiff cannot call him as a
Rule 404(b) witness as to the Detectives’ supposed “modus operandi” of obtaining
confessions for multiple reasons, including that issue preclusion bars such a gambit, since
a state court previously decided that Mr. Veasy’s confession was “freely and voluntarily
given.” See Docket No. 75-1 at ¶ 37; see also Exhibit D, February 3, 1993, Motion to
Suppress Testimony.

However, Plaintiff’s expert has opined that the Philadelphia Police Department
committed misconduct in investigating Mr. Lewis’s murder. See Docket No. 87 at pages
15-16. Dr. McCauley also has opined that the investigation was part of a “clear pattern of
PPD investigatory/operational and management misconduct.” Id. at page 17. Therefore,
unless the Court grants the pending motion to bifurcate, the City will have to call the
following witnesses.

   23) Denise Mitchell. Ms. Mitchell witnessed Willie Veasy murder John Lewis, and
       continues to maintain that he committed the murder. She will testify as to her
       interactions with Philadelphia police officers during the investigation and whether
       they committed any misconduct. See Exhibit P, Affidavit of Denise Mitchell.

Furthermore, Detective Edward Rocks is a witness in the underlying case, but if the Court
declines to bifurcate then he will have to offer additional testimony related to Plaintiff’s
Monell claim. Detective Rocks interacted with Mr. Veasy after Mr. Veasy confessed.
Detective Rocks can testify as to Mr. Veasy’s post-confession appearance and behavior,
given Dr. McCauley’s opinion that the investigation involved “improper interrogations.”
Id. at page 16. He will also testify as to whether he or any other officer committed
misconduct during the investigation, as well as whether any other officer pressured him
to commit misconduct.

Likewise, Detective Dominic Mangoni is a witness in the underlying case, but if the
Court declines to bifurcate then he will have to offer additional testimony related to
Plaintiff’s Monell claim. Detective Mangoni took a statement from Ms. Mitchell in
which she identified Mr. Veasy as the murderer. He will testify as to whether he or any
other officer committed misconduct during the investigation, as well as whether any other
officer pressured him to commit misconduct.




                                             8
  Case 2:17-cv-04196-GEKP Document 114-1 Filed 09/27/19 Page 9 of 12



Walter Ogrod Witnesses

Walter Ogrod killed four-year old Barbara Jean Horn in 1988 and remains convicted of
murdering Barbara Jean. Mr. Ogrod confessed to Detectives Devlin and Worrell, but
Plaintiff cannot call him as a Rule 404(b) witness as to the Detectives’ supposed “modus
operandi” of obtaining confessions for multiple reasons, including that issue preclusion
bars such a gambit, since a state court previously decided that it was “patently clear” that
the confession was not coerced. See Docket No. 75-1 at ¶ 40; see also Exhibit E,
September 7, 1993, Motion to Suppress Testimony; Exhibit F, September 8, 1993,
Motion to Suppress Testimony; Exhibit G, September 22, 1993, Motion to Suppress
Testimony.

However, Plaintiff’s expert has opined that the Philadelphia Police Department
committed misconduct in investigating Barbara Jean’s murder. See Docket No. 87 at
page 15. Dr. McCauley also has opined that the investigation was part of a “clear pattern
of PPD investigatory/operational and management misconduct.” Id. at page 17.
Therefore, unless the Court grants the pending motion to bifurcate, the City will have to
call the following witnesses.

   24) Joe Casey. Mr. Casey interacted with Mr. Ogrod shortly after Ogrod’s
       confession. He will testify as to Mr. Ogrod’s post-confession appearance and
       behavior.
   25) John Megill. Mr. Megill provided inculpatory information to Detective Worrell
       as to Ogrod’s pedophilic tendencies. He will testify as to his interactions with
       Philadelphia police officers during the investigation and whether they committed
       any misconduct. See Exhibit Q, Affidavit of John Megill.
   26) Ingrid Green. Ms. Green informed police that, at the time of the murder when she
       was 13 years old, Ogrod peeped into her bedroom, asked her to show him her
       breasts, uncovered his rear in front of her, rifled through her drawers, and showed
       her little brother porn. She will testify as to her interactions with Philadelphia
       police officers during the investigation and whether they committed any
       misconduct.
   27) Charlie Green. Mr. Green provided inculpatory information to Detective Devlin,
       telling him that Ogrod showed him pornography, talked to him about
       masturbation, and showed him masturbation oil that he used. He will testify as to
       his interactions with Philadelphia police officers during the investigation and
       whether they committed any misconduct.
   28) John Fahy. Mr. Fahy was interviewed by multiple police officers during the
       investigation. He will testify as to his interactions with Philadelphia police
       officers during the investigation and whether they committed any misconduct.




                                             9
 Case 2:17-cv-04196-GEKP Document 114-1 Filed 09/27/19 Page 10 of 12



Anthony Wright Witnesses

Plaintiff has stated that he will call Anthony Wright as a Rule 404(b) witness in this case.
The Court should reject this gambit for multiple reasons, including that Mr. Wright has
never identified Detective Devlin as the person who coerced his confession. See, e.g.,
Exhibit H, June 3, 1993 Trial Testimony of Anthony Wright, at 157:9-11 (Mr. Wright
admitting that he does not know who Detective Devlin is). Plaintiff’s claim that Mr.
Wright will testify that Detective Devlin “physically abused and threatened him,” see
Exhibit L at ¶ 26, thus misrepresents the actual evidence from Mr. Wright’s case.

However, Plaintiff’s expert has opined that the Philadelphia Police Department
committed misconduct in investigating Mr. Wright’s case. See Docket No. 87 at pages
13-14. Dr. McCauley also has opined that the investigation was part of a “clear pattern of
PPD investigatory/operational and management misconduct.” Id. at page 17. Therefore,
unless the Court grants the pending motion to bifurcate, the City will have to call the
following witnesses:

    29) William McDowell. Officer McDowell obtained inculpatory information during
        the investigation against Anthony Wright. He will testify as to whether he or any
        other officer committed misconduct during the investigation, as well as whether
        any other officer pressured him to commit misconduct. Officer McDowell is not
        the same officer as the person listed in Plaintiff’s witness list.
    30) Maxwell Brill. Officer Brill obtained inculpatory information during the
        investigation against Anthony Wright. He will testify as to whether he or any
        other officer committed misconduct during the investigation, as well as whether
        any other officer pressured him to commit misconduct.

Additionally, Plaintiff has stated that he will call:

    31) Anthony Wright.
    32) Peter Neufeld, Mr. Wright’s counsel, who did not live in Philadelphia in 1991,
        has no firsthand knowledge of the 1991 police investigation, and is presumably
        being listed to testify about DNA evidence from Mr. Wright’s case and other
        irrelevant matters.
    33) If Mr. Neufeld is permitted to testify about DNA evidence, the Defendants will
        call Phyllis Ward, Ms. Talley’s niece, who will testify about the clothing that her
        aunt owned and wore.
    34) If Mr. Neufeld is permitted to testify about DNA evidence, the Defendants will
        call Officer John Taggart, who will testify about recovering a hair from Mr.
        Wright’s sweatshirt.
    35) If Mr. Neufeld is permitted to testify about DNA evidence, the Defendants will
        call Sapana Prajapati, a forensic DNA scientist who will testify about the work of
        Mr. Neufeld’s expert.
    36) If Mr. Neufeld is permitted to testify about DNA evidence, the Defendants will
        call Adrienne Borges, a DNA expert who conducted testing regarding Mr.
        Wright’s case.

                                               10
Case 2:17-cv-04196-GEKP Document 114-1 Filed 09/27/19 Page 11 of 12



 37) If Mr. Neufeld is permitted to testify about DNA evidence, the Defendants will
     call Jamie Haas, a DNA expert who conducted testing regarding Mr. Wright’s
     case.




                                        11
 Case 2:17-cv-04196-GEKP Document 114-1 Filed 09/27/19 Page 12 of 12



                               Witness for Underlying Case

     Most of the Defendants’ witnesses for the underlying case – Detective Devlin,
Detective Worrell, Detective Dougherty, Inspector Nodiff, Brian Coen, Bruce Berger,
and Randy Williams – are also included in Plaintiff’s witness list. See Docket No. 112-
13. The Defendants thus intend to only call seven additional witnesses in their
underlying case.

     • Detective Dominic Mangoni. Mr. Mangoni interviewed Nathaniel Stallworth,
        who inculpated Plaintiff in the murder of Domingo Martinez.
     • Detective Jeff Piree. Mr. Piree investigated Plaintiff for the murder of Harry
        James, an investigation that buttressed the existence of probable cause for
        Plaintiff’s arrest in this case.
     • Detective Edward Rocks. Mr. Rocks investigated Mustafa Thomas for the
        murder of Harvey Bryant, an investigation that buttressed the existence of
        probable cause for Plaintiff’s arrest in this case.
     • Theresa Battle or Beverly Wilson. One of these individuals will briefly testify as
        to the actual time Plaintiff was arrested for stealing a motorcycle, a time that
        Plaintiff has previously falsified under oath in an attempt to create an alibi.
     • Doris Williams. Ms. Williams will briefly testify that she would have interviewed
        Plaintiff at the Youth Study Center in the early afternoon, giving him ample
        time to come to the YSC after murdering Mr. Martinez.
     • David Quain. Mr. Quain will briefly testify about Medical Examiner’s records
        related to the murder of Domingo Martinez.1
     • Police Officers Roach and Bembischew, one of whom may briefly testify about
        how police homicide files are/were stored.

The last four witnesses in this list should each testify for less than 20 minutes.




       1
         If the Court denies the pending motion at Docket No. 106, the Defendants may
call Joseph LaBar and/or Ed Cameron to briefly testify about how the Philadelphia
District Attorney’s Office provided exculpatory materials to defense counsel. Likewise,
if the Court denies the pending motion at Docket No. 107, the Defendants may call Mark
Gilson.
                                           12
